DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present examination is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
Claims 1-14 are pending (claim set as filed on 08/09/2022).

Priority
	This application is a CON of application no. 16/841,646 (now abandoned) filed on 04/06/2020, which is a CIP of application no. 14/932,929 (now US Patent no.10,610,524) filed on 11/04/2015, which is a CON of application no. 12/983,234 (now abandoned) filed on 12/31/2010. Examiner’s note: the limitations of “aquaporin” appears to be new features that was not present in the earlier filed applications.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application.  Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Drawings
	The drawings filed on 08/09/2022 have been accepted.
Claim Rejections - 35 USC §102, Anticipation
The following is a quotation from 35 U.S.C. 102(b)

“(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.”

Claims 1 and 4-13 are rejected under 35 U.S.C. 102(b) as being anticipated by Szente (Cyclodextrins as Food Ingredients, 2004).
Szente’s general disclosure relates to the utilization of cyclodextrins and cyclodextrin complexes in the food industry (see abstract). Szente discloses that cyclodextrins are inexpensive enzyme-modified starch derivatives and are completely metabolized by the colon microflora (see page 137: Introduction). Szente discloses that β-cyclodextrin (βCD) has been a known and well-recognized flavor carrier and protectant in numerous food products and widely used in human nutrition (see page 137, right col.). Szente further discloses adding various amounts of β-cyclodextrin in combination with many types of flavors in aqueous solutions and suspensions such as coffee, tea, or hot beverages (see page 139, left col. & page 141). 
	Regarding claim 1’s preamble patient population, claim interpretation: a human is considered to meet the claim’s limitation of “a multicellular organism that has cells with cell membranes, lipid packing associated with the cell membranes, aquaporins, and is capable of intracellular water permeation” (see instant specification at page 13, lines 12-14); 
Regarding claim 1’s first limitation, claim interpretation: the β-cyclodextrin is a specie that reads on the claimed phrase of a carbohydrate clathrate component (see instant specification at page 2, lines 3-7); since Szente teaches βCD in an aqueous solution as beverage formulations, one of ordinary skill in the art would have at once envisage said beverage will be intended for human consumption thereby meeting the limitation of “causing the multi-cellular organism to ingest”.
Regarding claim 1’s remaining limitations, claim interpretation: the reference of Szente is silent in regards to “thereby, causing interaction … enhancing the intracellular permeation because of the causing step” but these limitations are interpreted to be inherent results that happens after the first limitation/step is performed. In other words, an enhancement of intracellular permeation will naturally happen after a person drinks the beverage comprising the carbohydrate clathrate component (e.g. cyclodextrin). This reasoning is supported by the instant specification which discloses that the solution/composition will interact with the organism’s aquaporin water channels to thereby promote intracellular permeation and hydration (see instant specification at pages 5 and 31). The MPEP at 2112.02 (I): Process Claims states that a prior art composition anticipates a claimed process if the composition carries out the process during normal operation. Moreover, claim language such as “wherein”, “thereby”, or “whereby” clauses in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (MPEP 2111.04). In other words, enhancing intracellular permeation and cellular hydration are inherent properties of the carbohydrate clathrate component (e.g. cyclodextrin). 
Regarding claims 4-13, claim interpretation: these dependent claims either recite statements describing the mechanism of intracellular water permeation (in other words, they are merely explaining how it works, e.g. interaction with aquaporins, non-covalent formation, and causing results in disintegration, loosening lipid packing, untightening, changes in structure, binding to cholesterols) and/or stating the inherent features of a human multicellular organism (e.g. aquaporins, phospholipid bilayer constituents, membrane cholesterols/lipids/proteins). All of these features are met by the prior art because Szente teaches the claimed process for the reasons explained above. This reasoning is supported by the instant specification which discloses all these endogenous properties of a human cell (see instant specification at pages 30-31) and discloses, for example, “the cyclodextrin-based beverages influence the cellular hydration with a mechanism of temporary and reversibly changing the cell membrane lipid packing and the membrane fluidity, due to the non-covalent inclusion complex formation”. The MPEP at 2112.01 states that “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present”.

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
“(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.”

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.



Claims 2-3 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Szente as applied to claims 1 and 4-13 above, and in view of Flynn (US 2008/0221169 A1). 
	Szente’s disclosure is taught above.
However, Szente does not teach: measures water uptake of the frog oocytes in a swelling assay (claims 2-3); or wherein the swelling assay uses video microscopy (claim 14). 
Flynn’s general disclosure relates to compounds that modulate water transport by aquaporin channels in cell membranes and methods of using these compound to treat diseases and disorders associated with aquaporin activity (see abstract & ¶ [0005], and [0007]-[0008]). 
	Flynn teaches “a method for screening compounds for their ability to modulate aquaporin activity based on a water permeability assay in Xenopus oocytes expressing aquaporins which is used to identify, assess, and characterize compounds that either block or stimulate the aquaporin channels including AQP1, AQP4 and AQP9 channels” (see ¶ [0044], [0104]-[0106]; claim interpretation: Xenopus is the taxonomical name for frog as noted by the instant spec at pages 32-33). Flynn further teaches performing swelling assays using phase contrast microscopy and “ability of compounds, analogs and/or agents to block an aquaporin channel was quantified by video-microscopic analyses of cross-sectional area of AQP-expressing oocytes as a function of time in a defined osmotic gradient, allowing the calculation of the water permeability factor” (see ¶ [0053], & and Example 1 at ¶ [0109]-[0117]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform video-microscopy swelling assays such as taught by Flynn in the method of Szente. The ordinary artisan would have been motivated to do so is because performing confirmatory safety and efficacy testing of food and drugs are considered to be well-known and routine practices. The MPEP at 2141 provides exemplary rationales that may support a conclusion of obviousness include: (a) combining prior art elements according to known methods to yield predictable results. Hence, utilizing human-aquaporin-expressed frog oocytes to measure swelling assays is already known in the art such as evident by Flynn’s disclosure. In other words, in a basic sense, swelling assays are merely performed by scientists for confirmation of safety and efficacy purposes and does not rise to a patentable significance. Moreover, there would be reasonable consideration to perform the claimed swelling assays for ingredients or beverages that are well-known for the diuretic effects. Therefore, the combined disclosures of Szente and Flynn, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time was invented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 4-13 are rejected on the ground of non-statutory double patenting as being unpatentable over at least claims 1-2 and 7 of US Patent no. 10,610,524 (Parent Case Application No. 14/932,929). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘524 teaches an aqueous beverage composition comprising a carbohydrate clathrate component that includes cyclodextrin in an amount effective to increase hydration of a biological cell system (see ‘524’s claims 1-2 and 7). However, ‘524 does not specifically teach ingestion by a multicellular organism but this would have been readily obvious or at once envisage that the composition is intended for human/mammal consumption because it is formulated as a beverage. Moreover, for the reasons stated above in regards to the dependent claims, although ‘524 may be silent in regards to the instant claim’s mechanisms and endogenous features of the multicellular organisms, these features should be inherent from ‘524 because it teaches a cyclodextrin based aqueous solution for ingestion by a human and thus, the cyclodextrin’s properties are necessarily present. 
Examiner’s note: although it is noted that there was a restriction requirement made in the parent case, however a 121 shield is not applicable in this situation because the instant application is a continuation-in-part of the parent case and not a divisional application.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653